IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE              FILED
                              MARCH 1997 SESSION            April 29, 1997

                                                          Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk

STATE OF TENNESSEE,                  )
                                     )    C.C.A. NO. 03C01-9604-CC-00163
            Appellee,                )
                                     )    CARTER COUNTY
VS.                                  )
                                     )    HON. ARDEN L. HILL,
BILLY RAY MOORE,                     )    JUDGE
                                     )
            Appellant.               )    (Certified question)



FOR THE APPELLANT:                        FOR THE APPELLEE:


DAVID BAUTISTA                            CHARLES W. BURSON
Public Defender                           Attorney General & Reporter

ROBERT Y. OAKS                            ELIZABETH T. RYAN
Asst. Public Defender                     Asst. Attorney General
Main Courthouse                           450 James Robertson Pkwy.
Elizabethton, TN 37643                    Nashville, TN 37243-0493

RANDALL E. REAGAN                         DAVID CROCKETT
Contract Appellate Defender               District Attorney General
602 Gay. St., Ste. 905
Knoxville, TN 37902                       KENNETH C. BALDWIN
                                          Asst. District Attorney General
                                          900 E. Elk Ave.
                                          Elizabethton, TN 37643




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                       OPINION



              The defendant pled guilty to felony escape and was sentenced to two years,

consecutive to his current sentence. The parties stipulated that the defendant had been

“ 577

S.W.2d 681, 682 (Tenn. Crim. App. 1978) (“administrative disciplinary action by prison

authorities does not preclude prosecution for escape on principles of double jeopardy”).

See also United States v. Galan, 82 F.3d 639, 640 (5th Cir. 1996) (federal double

jeopardy principles did not protect defendant from prosecution for conspiracy to escape

after he had been “punished” in prison by being held in segregation, transferred to a

higher level security facility, and losing good-time credit).



              Accordingly, the judgment below is affirmed.



                                                    ______________________________
                                                    JOHN H. PEAY, Judge




                                             2
CONCUR:



______________________________
PAUL G. SUMMERS, Judge



______________________________
CORNELIA A. CLARK, Judge




                                 3